—Judgment, Supreme Court, New York County (Raymond Cornelius, J.), entered July 12, 1995, which, upon jury verdict, awarded plaintiff $110,000 for past and future pain and suffering, unanimously affirmed, without costs.
The jury’s determination that plaintiff suffered a "significant disfigurement” (Insurance Law § 5102 [d]) should not be disturbed. The trial court properly concluded that plaintiff made out a prima facie case that the disfigurement of plaintiffs face was "significant”, i.e., that a reasonable person would view the physical alteration as " 'unattractive, objectionable, or * * * the subject of pity and scorn’ ” (Siegle v County of Fulton, 174 AD2d 930, 931, quoting Caruso v Hall, 101 AD2d 967, 968, affd 64 NY2d 843). Plaintiff’s doctor testified that a line-shaped scar under plaintiff’s right eye was "deeply discolored”, and that a one-third inch scar on his nose was somewhat "thickened”. The doctor stated that the scars had assumed their "permanent or definitive configuration” and concluded that "no treatment * * * could accomplish any significant improvement in the appearance of these two lesions”. Defendants characterize the scars as being only "minor cuts”. However, defendants make no showing that the jury could not have concluded, based on a fair interpretation of the evidence, that the scars are "unattractive” or "objectionable”. Thus, there is no basis to set aside the verdict (supra.).
Finally, the amount of damages does not deviate materially from what is reasonable compensation under the circumstances. Concur—Milonas, J. P., Ellerin, Wallach, Rubin and Kupferman, JJ.